DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-16, 40, and 41 are objected to because of the following informalities:  references to the substrate or the substrate layer should recite the flexible substrate.  The nomenclature referring to the substrate should be consistent throughout the claims for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the second side of the substrate has a higher level of adhesion, the specification recites this is because a finger is place on the second side for application ([0031]).  However, claim 65 recites the second side of the substrate has a supplementary layer.  It is not clear if the adhesion is provided by the supplementary layer or a different layer on the second surface, however, it is unclear where such a layer would be in relation to the supplementary layer.  For purposes of the rejection the adhesion is taken to be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 3, 4, 15, 17, 39-41, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-2014-97163) in view of Zuck (US 6,050,988).
With regard to claim 65, Ikeda teaches a device for penetration of a biological barrier, the device comprising: a flexible substrate having a first side and a second opposing side (Fig. 4 substrate 11, second side proximal face of 11c, first side distal face of 11b); a plurality of micropenetrator arrangements each comprising a head and a first and second projection, for penetrating a biological barrier, extending from the head (Fig. 4 members 2, see Reference Figure 1 below); wherein a first and second adjacent micropenetrator arrangement are independent of each other (Fig. 4 plural memebrs 2 are independent of each other); the first and second projection extending through the second side of the flexible substrate towards the first side of the flexible substrate (Fig. 4); the head of each of the plurality of micropenetrator arrangements comprises an elongate arm spacing apart the first and second projections, the head abutting the second side of the flexible substrate (Fig. 4 the head abuts 11c).  Ikeda does not disclose a supplementary layer which 

    PNG
    media_image1.png
    304
    538
    media_image1.png
    Greyscale

With regard to claims 3 and 4, see Fig. 4 and Reference Figure 1 above.
With regard to claim 15, the substrate is made of different layers with different properties see [0029]-[0032] of the translation, the drug transports across 11b while 11c is plastic and not permeable.
With regard to claim 17, the rim of the second side is concave as the patch is circular, see Figs. 6-8.
With regard to claim 39, the substrate is a flexible material ([0029]-[0032] of the translation) whereas the supplementary layer provided by Zuck is rigid.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The supplementary layer serves the purpose of distributing the force among the needles, on of ordinary skill in the art would understand how to design such a layer with necessary thickness so that it is able to sufficiently retain the projections and apply force.
With regard to claim 41, see Fig. 4 and Reference Figure 1 above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-2014-97163) and Zuck (US 6,050,988) as applied to claim 65 above, and further in view of Omachi et al. (US 2016/0015952).
With regard to claim 14, Ikeda teaches the substrate can comprise a plastic film ([0031]) but does not disclose a silicone rubber.  However, Omachi et al. teach silicone rubber is suitable for use for a backing layer of a microneedle patch ([0132]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use silicone rubber in Ikeda as Omachi et al. teach this is an art effective material for use and would yield the same predictable result.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-2014-97163) and Zuck (US 6,050,988) as applied to claim 65 above, and further in view of Schnall (US 2009/0118662).
.
 
Claims 19- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-2014-97163) and Zuck (US 6,050,988) as applied to claim 65 above, and further in view of Ross (US 2013/0144257 A1).
With regard to claims 19-22, Ikeda teaches a device substantially as claimed.  Ikeda does not disclose curved portions or intertwined supplementary projections.  However, Ross discloses using nanotopograhy on the surface of a microneedle which intertwines with itself and the needle and can have curved portions which aids in delivery through the biological surface (Fig. 3 member 26, see further detail in Figs. 7, 27, and 32, [0074], [0173], [0175]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use intertwined projections with curved portions in Ikeda because Ross teaches this is beneficial for aiding in delivery.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-2014-97163) and Zuck (US 6,050,988) as applied to claim 65 above, and further in view of Gartstein et al. (US 2003/0220656 A1).
With regard to claim 23, Ikeda teaches a device substantially as claimed.  Ikeda does not disclose a cavity extending to an opening adjacent the tip in at least one of the projections.  However, Gartstein et al. teach microprojection elements may be solid, hollow, or have channels along solid elements to direct flow ([0073], Fig. 4 channels 38 form a cavity in the projection leading to an opening adjacent the tip).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use channels in the projections of Ikeda as in Gartstein et al. as Gartstein et al. teach this to be an equivalent construction and would be beneficial for directing flow.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-2014-97163) and Zuck (US 6,050,988) as applied to claim 65 above, and further in view of Alchas et al. (US 2007/0005017 A1).
With regard to claim 26, Ikeda teaches a device substantially as claimed.  Ikeda does not disclose undulations on the first surface.  However, Alchas et al. teach an injection device in which the surface has undulations to stretch the skin for effective delivery without leakage ([0053], [0063], [0068], Fig. 7 member 25, Fig. 13 members 106, Fig. 14 members 120).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use undulations in Ikeda as Alchas et al. teach this is beneficial for stretching the skin to ensure proper delivery and prevent leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.